Fourth Court of Appeals
                                San Antonio, Texas
                                        July 7, 2016

                                    No. 04-16-00343-CV

                              IN THE MATTER OF B.S.P.,

                 From the 289th Judicial District Court, Bexar County, Texas
                            Trial Court No. CM2012JUV01933
                     Honorable Daphne Previti Austin, Judge Presiding


                                      ORDER
         On July 1, 2016, appellant filed a copy of a request for items to be included in a
supplemental clerk’s record. We order Donna Kay McKinney, Bexar County District Clerk, to
file the requested items in a supplemental clerk’s record by July 18, 2016.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court